AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November 1, 1987)



                            Noe Serafin-Talavera                                 Case Number: 2:19-mj-10300

                                                                                Federal Defenders
                                                                                Defendant's Attorney


REGISTRATION NO. 88208298

THE DEFENDANT:
                                          ___
 IZI pleaded guilty to count(s) 1 of Complaint        ___;;.   _________________________
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                              Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

 0 The defendant has been found not guilty on count(s)
                                                                          -------------------
 •    Count(s)
                    ------------------ dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  IZI TIME SERVED                             0 __________ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, August 16, 2019
                                                                         Date of Imposition of Sentence

                                     ~/~
                  /.,<.r ,' /,.,. - /,::.,, _-;;,- r ! L t: D
             ,,,,./ /   i     .                          '"""' -
Received)
              DUSM                                                        0     ORABLE RUTH B      EZ MONTENEGRO
                                                                              ITED STATES MAGISTRATE JUDGE
                                              AUG 1 6 2019

Clerk's Office                                                                                                              2: 19-mj-l 0300
